Citation Nr: 1147331	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  07-38 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2007, a statement of the case was issued in October 2007, and a substantive appeal was received in December 2007.  

The Veteran had also appealed the matter of service connection for posttraumatic stress disorder (PTSD), but the RO granted that claim in May 2008.  

The representative has asserted in April 2011 that issues concerning evaluations for the Veteran's diabetes mellitus, PTSD, and asthma are on appeal as indicated by VACOLS.  These issues have not been certified to the Board, and the RO's attention is directed to this matter for any necessary action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for hypertension.  His main contention has been that the hypertension due to his service-connected diabetes mellitus.  There was a VA medical opinion in October 2007 indicating that the Veteran's hypertension was not due to his diabetes mellitus.  However, there is no medical opinion of record on the matter of whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's hypertension has been aggravated  by his service-connected diabetes mellitus, and one is necessary under 38 C.F.R. § 3.159 (2011).  

Moreover, the Veteran's representative has recently advanced new contentions that the hypertension is secondary to the newly service-connected PTSD and/or other service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of his current hypertension disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

Based upon the examination results and a review of the claims folder, the examiner should respond to the following:  

     a)  is at least as likely as not (a 50 percent or more probability) that the Veteran's hypertension was manifested during service or within one year of discharge from service?

     b)  is at least as likely as not (a 50 percent or more probability) that the Veteran's hypertension is proximately due to, or caused by any service-connected disabilities (diabetes mellitus, PTSD, bronchial asthma, amebiasis or hemorrhoids)?

     c)  is at least as likely as not (a 50 percent or more probability) that the Veteran's hypertension has been aggravated by any service-connected disabilities (diabetes mellitus, PTSD, bronchial asthma, amebiasis or hemorrhoids)?

A rationale should be furnished for all opinions. 

2.  After completion of the above, the RO should readjudicate the Veteran's pending hypertension claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

